oOo Oo SN HD DH FH WY HO =

NW NM NR NY NY ND ND ND NR i a ei eee
o ms A MN kk WwW Nh _ o> Oo fe — NN a WD NHN ee So

 

fase 3:20-cv-00756-DMS-AHG Document 23-2 Filed 04/27/20 PagelD.368 Page 1 of 6

ROBERT S. BREWER, JR.

United States Attorney

KATHERINE L. PARKER, SBN 222629
Chief, Civil Division

SAMUEL W. BETTWY, SBN 94918
Assistant U.S. Attorney

REBECCA G. CHURCH, SBN 259652
Assistant U.S. Attorney

STEVEN J. POLIAKOFF, SBN 188231
Assistant U.S. Attorney

Office of the U.S. Attorney

880 Front Street, Room 6293

San Diego, CA 92101-8893
619-546-9634/7125/7721 / 619-546-7751 (fax)

Attorneys for Respondents

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

ADRIAN RODRIGUEZ ALCANTARA, | Case No. 20cv0756 DMS AHG
et al.,

DECLARATION OF KELLEY
Plaintiffs-Petitioners, BECKHELM ASSISTANT OFFICER IN
CHARGE IMMIGRATION AND
Vv. CUSTOMS ENFORCEMENT

ENFORCEMENT AND REMOVAL

GREGORY J. ARCHAMBEAULT, San | OPERATIONS
Diego Field Office Director, ICE, et al., | OTAY MESA DETENTION CENTER

Defendants-Respondents.

 

 

I, Kelley A. Beckhelm, Assistant Officer in Charge, make the following statements
under oath and subject to the penalty of perjury.
Iam employed by U.S. Department of Homeland Security, Immigration and Customs

Enforcement (ICE), Enforcement and Removal Operations (ERO). I currently serve as the

20cv0756 DMS AHG

 

 
Oo CO NHN DH UO FP WY NY

NY WO NY NH WN NH WV NV NO KF HF | KF FO FOO Ree ele
~o NHN DB WH F&F WH NO KH CO CO Oo HI DBD UH FP WY NY K|& OO

 

fase 3:20-cv-00756-DMS-AHG Document 23-2 Filed 04/27/20 PagelD.369 Page 2 of 6

Assistant Officer in Charge (AOIC) for the ICE ERO San Diego Field Office at the Otay
Mesa Detention Center (QMDC) in Otay Mesa, California.

I am making this declaration at the request of the Office of the U.S. Attorney to assist
the court regarding allegations that have been made in this case and other cases about
operations at the Otay Mesa Detention Center (ODMC) and the Medical Facility there in
response to the COVID-19 pandemic. It is my understanding that allegations are being
made, generally, that OMDC and the Medical Facility are not complying with CDC
guidelines and that they have not been taking reasonable steps to protect detainees and/or
that they are not equipped to do so. I also understand that there are specific allegations that
detainees are not being supplied with sanitation supplies such as soap and hand sanitizer,
that they are not being supplied with personal protective equipment (PPE), and that
CoreCivic employees are not performing cleaning services. There are also general
allegations that OMDC has not been practicing proper screening, quarantining, treatment,
and social distancing.

Below I explain that none of these allegations are accurate.

1. I provide this declaration based on my personal knowledge, belief, reasonable
inquiry, and information obtained from various records, systems, databases, other DHS
employees, employees of DHS contract facilities, and information portals maintained and
relied upon by DHS in the regular course of business. As AOIC at OMDC, I work closely
with ICE Health Services Corps (IHSC) and CoreCivic personnel at OMDC.

2. CoreCivic manages the overall Otay Mesa Detention Center facility operations,
security and transportation under contract with ICE.

3. IHSC comprises a multidisciplinary workforce that consists of U.S. Public Health
Service Commissioned Corps (USPHS) officers, federal civil servants, and contract health
professionals. The Medical Facility at OMDC provides overall medical, dental and mental
health care for the detained population, which includes both ICE detainees and U.S.
Marshall (USMS) detainees.

20cv0756 DMS AHG

 

 
wo

aT Hn wo f&

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

fase 3:20-cv-00756-DMS-AHG Document 23-2 Filed 04/27/20 PagelD.370 Page 3 of 6

4. Since the onset of reports of Coronavirus Disease 2019 (COVID-19), ICE
epidemiologists have been tracking the outbreak, regularly updating infection prevention
and control protocols, and issuing guidance to field staff on screening and management of
potential exposure among detainees. !

5. In testing for COVID-19, IHSC is also following guidance issued by the Centers

for Disease Control (CDC) to safeguard those in its custody and care.

6. On April 10, 2020, ICE ERO released its ERO COVID-19 Pandemic Response
Requirements (PRR), a guidance document that builds upon previously issued guidance
and sets forth specific mandatory requirements expected to be adopted by all detention
facilities housing ICE detainees, as well as best practices for such facilities, to ensure that
detainees are appropriately housed and that available mitigation measures are implemented
during this pandemic.”

7. Each detainee is screened for disabilities upon admission by an IHSC medical
provider. Identified disabilities are further evaluated and reasonable accommodations are
provided as medically appropriate.

8. New admissions to OMDC have been suspended since approximately April 2,
2020, except for one case where there was a critical need. During the intake medical
screenings, detainees are assessed for fever and respiratory illness, are asked to confirm if
they have had close contact with a person with laboratory-confirmed COVID-19 in the past
14 days, and whether they have traveled from or through area(s) with sustained community

transmission in the past two weeks.

 

' Specifically, ICE closely follows the CDC’s Interim Guidance on Management of
Coronavirus 2019 (COVID-19) in Correctional and Detention Facilities at
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html, and its general public guidance at
https://www.cdc.gov/coronavirus/2019-ncov/index.html.
*https://www.ice.gov/doclib/coronavirus/eroCO VID 19responseReqsCleanFacilities.pdf.

3

20cv0756 DMS AHG

 

 
oO Co NN DH AH FP WD NY

NM NHN Bw NH BH HN NH KH LO =| =| =| =| | SF OS Shc El
oo oN NO Oh Um BelUWwDULN OUUlUlUlUrelCC SOONG OCD ea ROU ODD CS

 

ase 3:20-cv-00756-DMS-AHG Document 23-2 Filed 04/27/20 PagelD.371 Page 4 of 6

9. The detainee’s responses and the results of these assessments will dictate whether
to monitor or isolate the detainee based on IHSC’s recommendation. Those detainees who
present symptoms compatible with COVID-19 will be placed in isolation, where they will
be tested. If testing is positive, they will remain isolated and treated. In case of any clinical
deterioration, they will be referred to a local hospital.

10. In cases of known exposure to a person with confirmed COVID-19, asymptomatic
detainees are placed in cohorts with restricted movement for the duration of the most recent
incubation period (14 days after most recent exposure to an ill detainee) and are monitored
daily for fever and symptoms of respiratory illness. Per ICE policy, detainees diagnosed
with any communicable disease who require isolation are placed in an appropriate setting
in accordance with CDC or state and local health department guidelines.

11. The OMDC Medical Facility has the following medical capabilities:

The IHSC Medical Staff which manages both males and females, provides daily access to
sick calls in a clinical setting and has an onsite medical infirmary, mental health and dental
health services with the ability to admit patients at the local hospital for mental or medical
health care.

12. CoreCivic supplies PPE masks to detainees and gloves to those performing
sanitation duties.

13. The Otay Mesa Detention Center has a population within approved capacity and
is not overcrowded. Because OMDC is not accepting new detainees, and because persons
in high-risk groups are generally released, OMDC is now operating at about half capacity.

14. The Otay Mesa Detention Center has increased sanitation frequency and provides
sanitation supplies as follows:

a. CoreCivic — provides liquid and bar soap in every housing unit at the jail.

The administration is encouraging both staff and the jail general population to use

these tools often and liberally.

 

20cv0756 DMS AHG

 
wo oOo NY DB A FS WH NY KF

i) bo tN ho NM — — — — — — — —_ — “4
- Ww bo — S \O Co ~] an Nn - Qo i) — oS

 

fase 3:20-cv-00756-DMS-AHG Document 23-2 Filed 04/27/20 PagelD.372 Page 5 of 6

b. CoreCivic — provides disinfectants to staff and cleaning crews and CDC
recommended cleaning and disinfection above and beyond normal activity have been
implemented.

c. CoreCivic — Cleans and disinfects each housing unit daily with increased
frequency.

15. The Otay Mesa Detention Center has limited professional visits to noncontact
visits and suspended in person social visitation and facility tours.

16. The Otay Mesa Detention Center custody staff is screening all staff and vendors
when they enter the facilities including body temperatures.

17. IHSC medical staff are screening all detainee intakes when they enter the facilities
including travel histories, medical histories and checking body temperatures and have
procedures to continue monitoring the populations’ health.

18. IHSC medical staff provide education on COVID-19 to staff and detainees to
include the importance of hand washing and hand hygiene, covering coughs with the elbow
instead of with hands, and requesting to seek medical care if they feel ill. The facilities
provide detainees daily access to sick call.

19. IHSC medical staff working with CoreCivic staff have identified housing units
for the quarantine of patients who are suspected of or test positive for COVID-19 infection
to be addressed as set forth above.

20. The Executive Office for Immigration Review (EOIR) continues to conduct
immigration court, including bond and merit hearings through video-teleconference (VTC)
from the downtown San Diego EOIR court.

21. ICE has reviewed its detained population of people who are “at higher risk for

severe illness,” as identified by the CDC,° to determine if detention remains appropriate,

 

3 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-
at-higher-risk.html. The CDC includes in this list all individuals age 65 or older. ICE
expanded this to include all detainees age 60 or older. See Update Guidance: COVID-19
Detained Docket Review, Apr. 4, 2020.

 

20cv0756 DMS AHG

 
Oo © JD WB A FP WH WYN

NN NO BV NYO BP KN DD BD Rw ee Rl
oe VD DH A F&F BH HYD KF DBD Oo HF A DHA fF HY HY | ©&

 

ase 3:20-cv-00756-DMS-AHG Document 23-2 Filed 04/27/20 PagelD.373 Page 6 of 6

considering the detainee's health, public safety and mandatory detention requirements, and
adjusted custody conditions, when appropriate, to protect health, safety and well-being of
its detainees.

22. ICE continues to process bond and custody release documentation through the
downtown San Diego ERO bond unit. Due to the current health and public safety concerns,
the individuals are not released until they are medically cleared by IHSC. Medical clearance
is conducted the same day bond or release orders are processed.

I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true
and correct to the best of my knowledge and based on information obtained from other

individuals employed by ICE.

DATED: April], 2020 et

Kelley A. Bec cl
Assistant Officer‘in Charge

Enforcement and Removal Operations

U.S. Immigration and Customs Enforcement

   

 

20cv0756 DMS AHG

 
